Citation Nr: 9914353	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a duodenal ulcer.

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to August 1945.  The veteran was a German prisoner of war 
(POW), interned from July 1943 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the benefits sought.

During the pendency of this appeal, the veteran sought 
entitlement to service connection for tinnitus and an 
evaluation in excess of 10 percent for psychoneurosis.  By a 
July 1998 rating decision, the RO denied service connection 
for tinnitus as not well-grounded.  By the same decision, the 
RO assigned a 30 percent rating for psychoneurosis.  The 
veteran has not filed a notice of disagreement as to either 
determination, and these issues are not before the Board.  
38 U.S.C.A. § 7105 (West 1991).  See also In re Fee Agreement 
of Cox, 10 Vet. App. 361, 374 (1997) (absent a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board has no authority to proceed to a decision).

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


REMAND

Without establishing whether these claims are well-grounded 
at this juncture, the Board notes that the Court has held 
that there is some duty to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995). 

In November 1997, the veteran submitted a VA Form 21-4142 and 
informed the RO that he was currently receiving treatment at 
the Dallas VA Medical Center and that those records reflect 
hearing loss.  The Board notes that in December 1997, the RO 
requested medical records for the period of November 1997 to 
the present, then December 1997.  Thus, the only records 
associated with the case file are for November 1997.  The 
veteran testified at the February 1999 travel Board hearing 
that he had attempted to obtain records of his treatment at 
the Dallas VA Medical Center without success and that he 
first received treatment at the Dallas VA Medical Center in 
the late 1940's.  Transcript, T. at 14, 17.  

Under Robinette, there must be some degree of probability 
that the supporting documentation is obtainable.  The facts 
and circumstances of this case are such that further action 
is warranted.

38 C.F.R. § 3.304(e) (1998) provides that where disability 
compensation is claimed by a former prisoner of war, omission 
of history or findings from clinical records made upon 
repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience. 

Duodenal Ulcer

If a veteran is: (1) a former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, 
certain diseases, such as peptic ulcer disease, shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 (1998) 
are also satisfied.  Duodenal ulcer disease is manifested to 
a degree of 10 percent when there are recurring symptoms once 
or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305 
(1998).  A proper diagnosis of gastric or duodenal ulcer 
(peptic ulcer) is to be considered established if it 
represents a medically sound interpretation of sufficient 
clinical findings warranting such diagnosis and provides an 
adequate basis for a differential diagnosis from other 
conditions with like symptomatology; in short, where the 
preponderance of evidence indicates gastric or duodenal ulcer 
(peptic ulcer).  Whenever possible, of course, laboratory 
findings should be used in corroboration of the clinical 
data.  38 C.F.R. § 3.309 (1998).  

An August 1940 service medical record entry notes that the 
veteran was evaluated for diarrhea.  He was referred to the 
hospital.  It is unclear from the record what medication the 
veteran was prescribed for the period of August 7 to 15 
inclusive.  The service medical records are silent thereafter 
for treatment of stomach complaints.  

A September 1948 comrade statement reflects that on or about 
June 1943, the veteran was suffering from a stomach complaint 
and on many occasions missed meals and some formations.  The 
comrade has received numerable letters from the veteran 
regarding his stomach trouble, which the veteran believes was 
aggravated by the 22 months he was held as a POW in various 
parts of Germany.  The comrade had the opportunity to observe 
the veteran's condition for the period of September 6 to 
September 9, 1948.  When the veteran ate, he showed signs of 
severe pain and was unable to continue with his meal.  

Statements from Dr. Kirksey dated in November 1948 and May 
1949 reflect that the veteran had been under his care for a 
stomach condition, that the veteran complained of severe pain 
in the stomach following each meal with some nausea and gas.  
Dr. Kirksey opined that worry and his diet caused this 
condition while confined as a POW.  The examiner's diagnosis 
was marked spasm of the pyloric end of the stomach.  A x-ray 
of the stomach taken in July 1947 reveals a marked spasm 
pyloric end of the stomach. 

A VA examination conducted in December 1948 reflects that the 
veteran complained that his stomach swelled every once in 
awhile and that he had pain 2-3 times a week that lasted 
until the food went down.  He wakes during the night - but no 
treatment.  He feels best when his stomach is empty.  The 
veteran reported that the stomach trouble began while he was 
a POW.  The examiner's diagnosis included no organic abdomen 
pathology noted.  The neuropsychiatric examination dated in 
December 1948 includes diagnoses of nausea and vomiting.  The 
history reflects complaints of abdominal pains and cramps. 

A February 1949 nutrition clinic evaluation reflects ulcer 
and that the veteran eats everything, but often has an upset 
stomach.  He does not know which foods cause the pain.  The 
February 1949 report of the gastrointestinal examination to 
include gastrointestinal series reflects a diagnosis of 
chronic duodenal ulcer.  

In his March 1998 substantive appeal, the veteran reported 
that since his release from the POW camp, he has been unable 
to eat properly.

Testimony from the February 1999 travel Board hearing 
reflects that he started having problems with his stomach 
right after being a prisoner of war.  T. at 5.  He did not 
know what was wrong until after he returned home.  T. at 5.  
He had difficulty eating on his return, unable to keep food 
down and vomiting.  T. at 6.  His psychiatrist prescribed 
medication to relieve an "awful hurting" in the upper part 
of his stomach.  T. at 6.  He is experiencing the same 
complaints now that he experienced while on active duty.  T. 
at 6.  He eats slowly, because he cannot get the food down.  
T. at 7.  He is unable to eat a lot of spicy or greasy foods.  
T. at 7.  A VA psychiatrist prescribed Ranitidine for his 
stomach complaints which is filled at the Dallas VA Medical 
Center.  T. at 10-13.  He is not seeing any other physician 
for his stomach complaints.  T. at 11.  He saw a private 
doctor for his stomach problem back in the forties.  T. at 
12-13.  He began going to the Dallas VA Medical Center in 
late forties.  T. at 17.  

Bilateral hearing loss

Service medical records for the period of September 1940 to 
August 1945 reflect that on separation from service the 
veteran had pain in his left ear for 2-3 years with recurrent 
drainage.  The examiner noted that the left tympanic membrane 
was intact but showed well-healed scars and was non-
symptomatic.  The veteran's hearing was 15/15 whispered voice 
for the right and left ears.  The Army Qualification Record 
for Separation reflects that the veteran was a truck and tank 
driver and that he drove under aerial and artillery attack

The VA examination of the ears conducted in December 1948 
revealed that the tympanic membranes, canals, and ear drums 
were normal and that hearing on ordinary conversation was 
20/20 for both ears.  

A November 1997 statement from Keith Wiggin, Hearing Aid 
Specialist for Miracle Ear reflects that the veteran has a 
bi-neural normal to profound sensory neural loss with hearing 
moderate to profound from 1000 Hz to 8000 Hz with a pure tone 
average of 43 in the right ear and 38 in the left ear.  
Speech discrimination in the left ear is 80 percent and 70 
percent in the right ear.  

In his March 1998 substantive appeal, the veteran reported 
that he was a tank driver, that he was exposed to loud 
noises, and that he suffered acoustic trauma.  

The veteran testified at the February 1999 travel Board 
hearing that he was a driver of the 75-mm and 105-mm guns; 
and that the guns were fired from his vehicle.  T. at 3.  He 
testified that he has had five or six hearing aids.  T. at 3.  
He was exposed to raids day and night for 18 months; the 
prison camp was a short distance from the bomb raids.  T. at 
4.  Anti-aircraft guns surrounded the camp.  T. at 5.  He has 
had 7 or 8 hearing aids since service, and he has also 
obtained hearing aids from the VA.  T. at 5.  He asserts that 
he obtained his first hearing aid from the VA in the mid-
1950's.  T. at 8.  He obtained his first hearing aid because 
of his spouse's complaints.  T. at 8.  He obtained some 
hearing aids on his own and others from the VA.  T. at 8.  

Three letters from the VA Audiology and Speech Pathology 
Service dated in April 1984, April 1990, and August 1992 
reflect that the veteran had been fitted with a hearing aid.  
By a February 1999 statement, the veteran waived 
consideration of this evidence by the agency of original 
jurisdiction in favor of direct consideration by the Board.

The Board does not find the veteran's assertions of treatment 
to be too attenuated to show availability of medical records 
sufficient to trigger the section 5103(a) duty.  Marciniak v. 
Brown, 10 Vet. App. 198 (1997).  Rather, the record as it 
appears before the Board today seemingly puts the VA on 
notice of the likely existence of competent medical evidence 
that would be relevant to a full and fair adjudication of the 
veteran's claim.  Beausoleil at 459; Robinette at 69.  

In view of the foregoing, the Board has determined that 
additional development is necessary to ensure full compliance 
with the duty to assist requirement.  Accordingly, this case 
is REMANDED to the RO for the following development:

1. The RO should obtain the names, 
addresses, and approximate dates of 
all VA and non-VA medical care 
providers who treated the veteran for 
his stomach disorder and his hearing 
loss since 1948.  The RO is directed 
to the hearing transcript, pages 12-
13, 16-17, regarding treatment at the 
Dallas VA Medical Center.  After 
securing the necessary release(s), the 
RO should obtain those records not 
previously secured.  If the veteran 
fails to respond in a reasonable 
period of time to the development 
request, the RO should document such 
finding in the case file.  If the 
search for treatment records is 
negative, the response from that 
agency should be incorporated into the 
case file.  

2. The RO should review any medical 
records secured and perform any 
additional development warranted by 
the evidence considering 38 C.F.R. §§ 
3.304(e), 3.309(c).  Stegall v. West, 
11 Vet. App. 268 (1998).

3. Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for a duodenal ulcer and 
bilateral hearing loss.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998)



